Citation Nr: 1720124	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  09-47 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 50% prior to November 1, 2012 for major depressive disorder.

2. Entitlement to a total disability rating based upon individual umemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from September 1968 to June 1971.  The Veteran served during the Vietnam Era.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.  


FINDINGS OF FACT

1. Prior to November 1, 2012, the Veteran's major depressive disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, impairment of short term memory, problems with concentration, hypervigilance, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.

2. With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service-connected major depressive disorder is so severe that it precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but no higher, for major depressive disorder have been met prior to November 1, 2012.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016).

2. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Prior to November 1, 2012

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).
For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating prior to November 1, 2012.  The Veteran is in receipt of a 100 percent disability rating from November 1, 2012.

The Veteran's major depressive disorder is currently evaluated as 50 percent disabling for the period prior to November 1, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under Diagnostic Code 9434, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Rating does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, any GAF scores assigned remain relevant for consideration in this appeal.

Prior to November 1, 2012, the Veteran's major depressive disorder was rated as 50 percent disabling.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD prior to November 1, 2012, warrants a 70 percent rating, but no greater.  In this regard the Veteran's major depressive disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: depressed mood, chronic sleep impairment, impairment of short term memory, problems with concentration, hypervigilance, anger control issues, increasingly isolative behavior, and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, Diagnostic Code 9434.

With regard to occupational impairment, the September 2008 VA Examination noted that the Veteran was self-employed and doesn't have a lot of contact with people.  Additionally, he remarked that he missed a lot of work due to depression related symptoms.  He also reported feelings of guilt, anger, and frustration, that all appear to tie in directly with his military experience.  In the April 2009 VA Examination, the Veteran remarked that he had difficulty concentrating, crying bouts and depressed mood on most days and had missed 5 weeks of work, in a 12 month period, due to his major depressive disorder.  

With regard to social impairment, it was noted in the September 2008 VA examination, that the Veteran had been married since 1969.  The examiner noted that the Veteran appeared to be functioning at a reduced rate of efficiency in terms of work, family relationships, and interpersonal functioning.

On the September 2008 examination, it was noted that the Veteran's memory was impaired and he had difficulty getting out of bed, all he wants to do is sleep.  The Veteran also stated, "whenever I pass a graveyard, its home."  The Veteran acknowledged sometimes having suicidal thoughts but family, responsibilities, and religion were barriers to him acting on those thoughts.  The Veteran was assigned a GAF score of 50 to 55.

The September 2008 examiner opined that the Veteran appears to be doing better than he really is.  He smiles and laughs some and dresses very nicely.  However, it is very clear he is experiencing major depression as pointed out by his current treatment provider, the PCT program which evaluated him, and past psychiatrists.  The Veteran was being treated with anti-depressant medications that allowed him to function at a low level in terms of employment, family, etc. but was in need of psychotherapy.  The Veteran agreed that would be important.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that his major depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, prior to November 1, 2012.  The Board finds the Veteran's symptoms of his major depressive disorder warrant a 70 percent disability evaluation, but no greater, for the period prior to November 1, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9434.  In this regard, the Board notes that the Veteran had depressed mood, chronic sleep impairment, depression affecting the ability to function independently, appropriately, and effectively, problems with concentration, hypervigilance, increasingly isolative behavior, and difficulty in adapting to stressful circumstances. 

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the September 2008 VA Examination notes that the Veteran's major depressive disorder is not manifested by total occupational and social impairment. Id.  In the Board's judgment, considering all the lay and medical evidence as outlined above, the Veteran retained functioning beyond what can be considered complete impairment in both social and occupational functioning nor does it more nearly approximate this level of disability.  See 38 C.F.R. §§ 4.3, 4.7.  The evidence above indicates that during this period of time the Veteran had significant impairment, but the evidence shows that he retained ability to complete social and occupational tasks beyond that contemplated by a 100 percent schedular rating.

Entitlement to Individual Employability

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 
Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2016).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service-connected for major depressive disorder, evaluated as 70 percent disabling prior to November 1, 2012, and 100 percent disabling after.  Service-connected disabilities evaluated at 70 percent meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16 (a).
In addition to meeting the schedular criteria, there is evidence that the Veteran's major depressive disorder makes it difficult for him to maintain a substantially gainful occupation given his persistent delusions and difficulty in adapting to work.

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disability of major depressive disorder, renders him unable to secure or follow substantial gainful employment.  Therefore, entitlement to a TDIU is granted.  38 C.F.R. § 4.16 (2015).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is entitled to a TDIU.



ORDER

An initial rating, of 70 percent, but no greater, for major depressive disorder, prior to November 1, 2012, is granted.

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities is granted.



____________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


